           Case 1:20-cr-02045-SAB            ECF No. 21        filed 01/07/21     PageID.61 Page 1 of 2
 PS 8
(3/15)


                              UNITED STATES DISTRICT COURT                                                 FILED IN THE
                                                                                                       U.S. DISTRICT COURT
                                                                                                 EASTERN DISTRICT OF WASHINGTON

                                                             for
                                                                                                  Jan 07, 2021
                                            Eastern District of Washington                            SEAN F. MCAVOY, CLERK




 U.S.A. vs.                 Hammer, Anthony Ray                          Docket No.         0980 1:20CR02045-SAB-1


                               Petition for No Action on Conditions of Pretrial Release

        COMES NOW Linda J. Leavitt, PRETRIAL SERVICES OFFICER presenting an official report upon the conduct
of defendant Anthony Ray Hammer, who was placed under pretrial release supervision by the Honorable U.S. Magistrate
Judge Mary K. Dimke sitting in the court at Yakima, Washington, on the 23rd day of December 2020, under the following
conditions:

Standard Condition #9: Defendant shall refrain from use or unlawful possession of a narcotic drug or other controlled
substances defined in 21 U.S.C. § 802, unless prescribed by a licensed medical practitioner in conformance with Federal
law. Defendant may not use or possess marijuana, regardless of whether Defendant has been authorized medical marijuana
under state law.

RESPECTFULLY PRESENTING PETITION FOR ACTION OF COURT FOR CAUSE AS FOLLOWS:

Violation #1: Mr. Hammer is alleged to be in violation of his pretrial release conditions by consuming methamphetamine
on or about December 29, 2020.

Conditions of pretrial release were reviewed and signed by Mr. Hammer on December 23, 2020, acknowledging an
understanding of his requirements to include standard condition number 9.

On December 29, 2020, this officer was contacted by Merit Resource Services (Merit) advising Mr. Hammer submitted a
urine sample which tested presumptive positive for methamphetamine. The Merit staff member stated they would send it
to Alere Toxicology Services for confirmation. Mr. Hammer also signed a denial of drug use form while at Merit. On the
form he wrote: "I'm not sure how it's there, I have not used anything or drank since release." Results from the urine sample
collected on December 29, 2020, were received from Alere Toxicology Services on January 4, 2021, confirming positive
for methamphetamine. Mr. Hammer denies any methamphetamine use since his release.

                     PRAYING THAT THE COURT WILL ORDER NO ACTION AT THIS TIME

                                                                          I declare under the penalty of perjury
                                                                          that the foregoing is true and correct.
                                                                          Executed on:         January 7, 2021
                                                                   by     s/Linda J. Leavitt
                                                                          Linda J. Leavitt
                                                                          U.S. Pretrial Services Officer
           Case 1:20-cr-02045-SAB        ECF No. 21      filed 01/07/21      PageID.62 Page 2 of 2
  PS-8
  Re: Hammer, Anthony Ray
  January 7, 2021
  Page 2

THE COURT ORDERS

[X ]     No Action
[ ]      The Issuance of a Warrant
[ ]      The Issuance of a Summons
[ ]      The incorporation of the violation(s) contained in this
         petition with the other violations pending before the
         Court.
[ ]      Defendant to appear before the Judge assigned to the case.
[ ]      Defendant to appear before the Magistrate Judge.
[ ]      Other


                                                                      Signature of Judicial Officer
                                                                      1/7/2021

                                                                      Date
